DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 07/14/2022.
Claims 1, 4-19, and 21-22 are pending.  Claims 2-3 and 20 have been cancelled.

Allowable Subject Matter
The indicated allowability of claims 3-6 is withdrawn in view of the newly discovered reference(s) to Kulavik et al (US-2016/0255455).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-19; 5-6; 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulavik et al (US-2016/0255455, hereinafter, Kulavik).
Regarding claim 1, Kulavik discloses a display control apparatus (see Figs. 5 and 6) comprising processing circuitry (Fig. 5) configured to display, on a display portion (602), a position of an array speaker (listener game character 604, see ¶ [0099]), a time waveform that corresponds to at least one sound source (length of arrow of 606, for example), and a trajectory indicating a variation in a localization point of the sound source in a predetermined space (see ¶ [0100]), display a movement mark (marker 606) that moves on the trajectory with passage of a reproduction time of the sound source (arrow and length of the arrow indicating movement of the object marker 606 for some time), and change a display mode of the movement mark in accordance with an intensity of sound that is included in the sound source (see ¶ [0098] and [0100]).
Regarding claim 4, see ¶ [0100].  
Regarding claims 7 and 9-10, see Fig. 6.
Regarding claim 8, see ¶ [0045], [0050], [0051] for indicating sound effect application and audio information may be utilized to provide in-game visualization.
Regarding claims 11-15, see Fig. 6 wherein each of time waveforms that corresponds to at least one sound sources, and a trajectory (arrow and length of arrow pointing) indicating a variation in a localization point or movement mark at different locations and different timings (see ¶ [0098]).  Wherein the localization point or movement mark are user settable (see Fig. 1C and ¶ [0037]).
Regarding claims 16 and 17, see Fig. 6.
Regarding claim 18, see Fig. 1A and 1C, ¶ [0030].
Regarding claim 19, see speaker array in Figs. 2A-2C and ¶ [0060]-[0061].

Regarding claim 5, Kulavik discloses a display control apparatus (see Figs. 5 and 6) comprising processing circuitry (Fig. 5) configured to display, on a display portion (602), a position of an array speaker (listener game character 604, see ¶ [0099]), a time waveform that corresponds to at least one sound source (length of the arrow of 606, for example), and a trajectory indicating a variation in a localization point of the sound source in a predetermined space (see ¶ [0100]), and identifiably display respective trajectories that correspond to a plurality of sound sources (sound sources 606-618 having respective trajectories) when there are a plurality of sound sources, each of the sound sources being the sound source (see Fig. 6).
Regarding claim 6, see ¶ [0097] and [0098].

A display control method in claim 21 and [A] non-transitory computer readable storage medium including computer executable instructions, causes the computer to execute a display control method in claim 22 are rejected for the same reasoning as set forth for the rejection of apparatus claim 1 since the apparatus claims perform the same functions as the method claims.  Kulavik further discloses in ¶ [0113] including “non-transitory computer readable medium having stored thereon one or more lines of code executable by a machine, thereby causing the machine to perform processes as described therein”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins discloses method and system for virtual representation of sound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 11/07/2022